Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. Al. (US 10644041 B1 hereinafter Zhang) and further in view of Li et. Al. (US 20190027511 A1 hereinafter Li) and further in view of Moon (US 20200365671 A1 which claims priority to PCT/CN2019/089105 filed 05/29/2019 and CN 201811376106.6 filed 11/19/2018).

Regarding claim 1, Zhang teaches in Figs. 4a-4f with associated text an array substrate, comprising a first active layer 3 and a second active layer 11, wherein a material of the first active layer comprises low temperature poly-silicon (column 4, lines 63-64), a material of the second active layer comprises an oxide semiconductor (column 5, lines 10-3), and the first active layer and the second active layer are disposed at different layers and horizontally staggered (Fig. 4f), and the array substrate further comprises,
a first insulating layer 4 disposed on the first active layer; 
a first gate layer 5 disposed on the first insulating layer, wherein a part of the first gate layer corresponds to the first active layer (Fig. 4F); 
a dielectric layer 6 disposed on the first insulating layer and the first gate layer (Fig. 4F); 
a first source/drain layer 7 disposed on the dielectric layer and connected opposite ends of the first active layer passing through the dielectric layer and the first insulating layer (Fig. 4K, (column 5, lines 61-65);  
a second insulating layer 8 disposed on the dielectric layer and the first source/drain layer, wherein the second active layer is disposed on a surface of the second insulating layer opposite to another surface of the second insulating layer facing the dielectric layer (Fig. 4F);
a second gate layer 20 disposed at a same layer with the first source/drain layer, and disposed corresponding to the second active layer, wherein the second gate layer is connected to another part of the first gate layer 21 (Fig. 4f); 
an etching stop layer 12 disposed on the second active layer and the second insulating layer (Fig. 4F); 
a second source/drain layer 10 disposed on the etching stop layer and connected to opposite ends of the second active layer, wherein an end of part of the second source/drain layer 125 is connected to the second active layer, and another end of part of the second source/drain layer is connected to the first source/drain layer (Fig. 4f); and 
a planarization layer 15 disposed on the second source/drain layer and the etching stop layer (Fig. 4f).  
Zhang does not specify the second source/drain layer is passing through the etching stop layer.
	Li discloses in Fig. 8 with associated text a second source/drain layer 125 similar to that of Zhang that is passing through an etching stop layer 124.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a source drain layer similar to that of Li for the source/drain layer of Zhang because according to Li the source 125 and the drain 126 of the second transistor are also electrically connected to two ends of the second active layer 123 via two through holes, respectively (paragraph [0053]) so that such an arrangement is suitable for a source/drain layer connecting the first and second active layers in the device of Zhang.
	Zhang still does not specify a material of the etching stop layer includes silicon oxide and/or silicon nitride however Li discloses using silicon oxide and/or silicon nitride for similar layers such as layer 114 (paragraph [0049]). 
	Moon teaches in Fig. 9H with associated text an array substrate, wherein a material of an etch stop layer 511, similar to that of Zhang in view of Li, includes silicon oxide (paragraph [0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide and/or silicon nitride as taught by Moon for the etch stop layer of Zhang because according to Moon the material is suitable for such a layer (paragraph [0076], furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used silicon oxide or silicon nitride for the etch stop layer of Zhang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 5, Zhang teaches a substrate layer 2 disposed on a surface of the first active layer opposite to another surface of the first active layer facing the second active layer (Fig. 4f).  

Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. Al. (US 10644041 B1 hereinafter Zhang) and further in view of Moon (US 20200365671 A1 which claims priority to PCT/CN2019/089105 filed 05/29/2019 and CN 201811376106.6 filed 11/19/2018).

Regarding claim 6, Zhang teaches in Figs. 4a-4f with associated text a method of manufacturing an array substrate, comprising steps of: providing a substrate layer (1 and 2) (Fig. 4a); 
providing a first active layer 3 on the substrate layer (Fig. 4a); and 
providing a second active layer 11, wherein the first active layer and the second active layer are disposed at different layers and horizontally staggered (Fig. 4c); 
wherein a material of the first active layer comprises low temperature poly-silicon (column 4, lines 63-64), a material of the second active layer comprises an oxide semiconductor (column 5, lines 10-3);
steps between the step of providing the first active layer and the step of providing the second active layer, wherein the steps comprise: 
providing a first insulating layer 4 on the first active layer and the substrate providing a first gate layer 5 on the first insulating layer; 
providing a dielectric layer 6 on the first gate layer and the first insulating layer (Fig. 4a); 
providing a first source/drain layer 7 and a second gate layer 20 on the dielectric layer (Fig. 4a) (column 5, lines 61-65); and 
providing a second insulating layer 8 on the first source/drain layer, the second gate layer, and the dielectric layer (Fig. 4b);
providing an etching stop layer (10, 12 and 13) on the second active layer and the second insulating layer; 
providing a second source/drain layer 10 and a touch tracing layer 17 on the etching stop layer (10 and 17 are on opposite side of the etch stop layer) (Fig. 4e); and 
providing a planarization layer 15 on the second source/drain layer, the touch tracing layer, and the etching stop layer (Fig. 4e).  
Zhang does not specify a material of the etching stop layer includes silicon oxide and/or silicon nitride. 
	Moon teaches in Fig. 9H with associated text an array substrate, wherein a material of an etch stop layer 511, similar to that of Zhang, includes silicon oxide (paragraph [0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide and/or silicon nitride as taught by Moon for the etch stop layer of Zhang because according to Moon the material is suitable for such a layer (paragraph [0076], furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used silicon oxide or silicon nitride for the etch stop layer of Zhang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, Zhang teaches providing a common electrode layer 18 on the planarization layer; 
providing a passivation layer 16 on the common electrode layer; and 
providing a pixel electrode layer 19 on the passivation layer.  

Regarding claim 10, Zhang teaches a display device, comprising the array substrate according to claim 1 (column 10, lines 20-25).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li and Moon as applied to claim 2 above and further in view of Zhang (US 20210358977 A1 hereinafter Zhang977).

Regarding claim 4, Zhang in view of Li and Moon teaches the array substrate according to claim 2, further comprising: 
a touch tracing layer 17 disposed between an etching stop layer 12 and a planarization layer 15; 
a common electrode layer 18 disposed on the planarization layer and connected to the touch tracing layer passing through the planarization layer (Fig. 4f); 
a passivation layer 16 disposed on a surface of the common electrode layer opposite to another surface of the common electrode layer facing the planarization layer (Fig. 4f); and 
a pixel electrode layer 19 disposed on the common electrode layer and connected to a second source/drain layer 10 passing through the passivation layer and the common electrode layer (Fig. 4f).  
	Zhang does not specify the touch tracing layer is disposed at a same layer with a second source/drain layer however Zhang teaches in Fig. 2e it may be disposed at a different layer.
	Zhang977 teaches in Fig. 4(a) with associated text a touch tracing layer 60 similar to that of Zhang disposed at a same layer with a second source/drain layer (103 and 102).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a touch tracing layer arranged similarly to that of Zhang977 for touch tracing layer of Zhang in view of Li and Moon because according to Zhang977 the touch signal line 60 is formed in the same layer and of the same material as the first source 103 and the first drain 104. Therefore, the touch signal line 60 may be formed while forming the first source 103 and the first drain 104, thereby simplifying the manufacturing process of the array substrate (paragraph [0066]) so that forming such an arrangement would be a an alternative way to  simplifying the manufacturing process in making the device of Zhang in view of Li and Moon.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 4-6 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897